Case 1:19-cr-00183-PAB Document 12 Filed 04/30/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Action No. 1:19-cr-000183-PAB-1


UNITED STATES OF AMERICA,

      Plaintiff,

v.

JESUS LOPEZ-ARMENDAREZ,

     Defendant.
______________________________________________________________________

                         ORDER OF DETENTION
______________________________________________________________________

      THIS MATTER came before the court for a detention hearing on 4/29/2019, after

the Government moved for detention under 18 U.S.C. § 3142. Defendant, through

counsel, indicated to the Court that Defendant consented to detention, thus waiving the

right to a detention hearing and agreeing, voluntarily, to detention. See United States v.

Clark, 865 F.2d 1433, 1436 (4th Cir. 1989) (“We now hold that both the time requirements

and the detention hearing itself provided for in section 3142 are waivable.”)

      The Court has taken judicial notice of the Pretrial Services Report (if any was

available as of the time of the hearing) and the entire court file. The Court has also

weighed the factors listed in the Bail Reform Act. 18 U.S.C. § 3142(g). Based on this

information, Defendant’s consent to detention, and the nature and circumstances of the



                                            1
Case 1:19-cr-00183-PAB Document 12 Filed 04/30/19 USDC Colorado Page 2 of 2




alleged offense (alleged violation of 8 U.S.C. § 1326(a)), the Court finds by a

preponderance of evidence that no condition or combination of conditions of release will

reasonably assure Defendant’s appearance as required; and by clear and convincing

evidence that no condition or combination of conditions of release will reasonably assure

the safety of any other person and the community.

       IT IS ORDERED that Defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections facility

separate, to the extent practicable, from persons awaiting or serving sentences or being

held in custody pending appeal; and

       IT IS FURTHER ORDERED that Defendant is to be afforded a reasonable

opportunity to consult confidentially with defense counsel; and

       IT IS FURTHER ORDERED that upon order of this Court or on request of an

attorney for the United States, the person in charge of the corrections facility shall deliver

Defendant to the United States Marshal for appearances in connection with these

proceedings.


DATED: 4/30/2019
                                                         BY THE COURT:


                                                         _________________________
                                                         S. Kato Crews
                                                         United States Magistrate Judge



                                              2
